DETAILED ACTION

Examiner’s Comments
The Patent Board’s decision filed on 12/29/2021, with respect to the rejection(s) of the claims 1-4, 6-15 and 17-22 have been considered and are persuasive. The Examiner acknowledges that claims 1-4, 6-15 and 17-22 are reversed.

 
Allowable Subject Matter
Claims 1-4, 6-15 and 17-22 are allowed. 
  
 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Ann (US Pub 20080166135) Fig 3 where a system has a transmitter 401 that transmits a sequence of optical signals (as shown in Fig 4), the transmitted sequence of optical signals is a sequence of optical signals having decreasing magnitudes (as shown in Fig 4), a receiver 402 has one or more optical signal detectors, the receiver 402 receives the sequence of optical signals transmitted by the transmitter 401, and  one or more processors (e.g. 404) process the sequence of optical signals received by the receiver 

Chou (US Pub 20100142972) Fig 1 where one or more predetermined criteria includes a criterion that a selected optical signal does not saturate one or more optical signal detectors 20.

The newly found prior art relevant to the Applicant’s disclosure is the following:

Fox (US Pat 9083456) and more specifically Fig 1

Movassaghi (US Pub 20120263460) and more specifically Fig 1.

Ikeda (US Pub 20090162053) and more specifically Fig 1 and Fig 4A.

Sada (US Pub 20070003280) and more specifically Fig 1.

Sakai (US Pat 6366375) and more specifically Fig 1. 

Gfeller (US Pat 5808760) and more specifically Fig 7A.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical system comprising:  
a transmitter module configured to transmit a sequence of optical pulses, wherein the transmitted sequence of optical pulses is a sequence of optical pulses having decreasing magnitudes; 
a receiver module comprising one or more optical signal detectors, the receiver module configured to receive the sequence of optical pulses transmitted by the transmitter module; and 
one or more processors configured to process the sequence of optical pulses received by the receiver module to select an optical pulse from the received sequence of optical pulses based on one or more predetermined criteria; 
wherein the one or more predetermined criteria include a criterion that the selected optical pulse does not saturate the one or more optical signal detectors.

Regarding Claim 15, A method for performance by an optical system, the method comprising: 
transmitting, by a transmitter module, a sequence of optical pulses, wherein the transmitted sequence of optical pulses is a sequence of optical pulses having decreasing magnitudes; 
receiving, by a receiver module comprising one or more optical signal detectors, the sequence of optical pulses transmitted by the transmitter module; and 
processing, by one or more processors, the sequence of optical pulses received by the receiver module to select an optical pulse from the received sequence of optical pulses based on one or more predetermined criteria; 
wherein the one or more predetermined criteria include a criterion that the selected optical pulse does not saturate the one or more optical signal detectors.

Regarding Claim 21, An optical system comprising:
 a transmitter module configured to transmit a sequence of spaced apart optical pulses, each optical pulse in the sequence having a different magnitude relative to each other optical pulse in the sequence; 
a receiver module comprising one or more optical signal detectors, the receiver module configured to receive the sequence of optical pulses transmitted by the transmitter module; and 
one or more processors configured to process the sequence of optical pulses received by the receiver module to select an optical pulse from the received sequence of optical pulses based on one or more predetermined criteria, wherein at least two optical pulses of the sequence of optical pulses are transmitted subsequent to a transmission of the selected optical pulse of the sequence of optical pulses, 
wherein the one or more predetermined criteria include a criterion that the selected optical pulse does not saturate the one or more optical signal detectors.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636